SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

418
CAF 14-00798
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF MARGARET J. RICHARDSON,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

JILL LUDWIG, RESPONDENT-APPELLANT,
AND DANIEL LUDWIG, RESPONDENT-RESPONDENT.


TRACY L. PUGLIESE, CLINTON, FOR RESPONDENT-APPELLANT.

ROBERT C. BALDWIN, ATTORNEY FOR THE CHILDREN, BARNEVELD.


     Appeal from an order of the Family Court, Herkimer County
(Anthony J. Garramone, J.H.O.), dated April 8, 2014 in a proceeding
pursuant to Family Court Act article 6. The order granted petitioner
visitation with the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner, the maternal grandmother of the subject
grandchildren, commenced this proceeding seeking visitation with them,
and respondent mother appeals from an order that granted the petition,
awarding the grandmother, inter alia, a minimum of six hours of
visitation one weekend day per month with two of the subject
grandchildren. We reject the mother’s contention that Family Court
erred in concluding that the grandmother had standing to seek
visitation pursuant to Domestic Relations Law § 72 (1), inasmuch as
the grandmother established that “conditions exist [in] which equity
would see fit to intervene” (see id.; Matter of E.S. v P.D., 8 NY3d
150, 157; Matter of Hilgenberg v Hertel, 100 AD3d 1432, 1433). We
also reject the mother’s contention that the court erred in granting
the petition. We conclude that the record supports the court’s
determination, which was based in part upon the credibility of the
witnesses (see generally Hilgenberg, 100 AD3d at 1434), that
visitation is in the best interests of those subject grandchildren
(see Matter of Morgan v Grzesik, 287 AD2d 150, 156; cf. Hilgenberg,
100 AD3d at 1434-1435).




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court